FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 October 14, 2015
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 ERIK PADILLA,

          Plaintiff - Appellant,

 v.                                                     No. 15-2137
                                            (D.C. No. 1:15-CV-00515-RB-KBM)
 DEE NAZI; REAGAN ESPINOZA;                              (D.N.M.)
 AMENS NAZIS; PATRICK
 PADILLA; ST. MATTHEWS
 BLONDE WOMAN; SHAWN
 LAMBERT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


      Erik Padilla appeals the district court’s dismissal of his complaint and asks

this court to remand the case to a different judge and allow him to amend. We do

not see how we can. As the district court thoughtfully explained in a series of

orders, Mr. Padilla has put forth only conclusory allegations and fails to allege


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order is not binding
precedent except under the doctrines of law of the case, res judicata and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
any legal error in the dismissal of his complaint. We reach the same conclusion

after reviewing his appeal. The district court’s order is affirmed, the remainder of

the appeal is dismissed, and Mr. Padilla’s in forma pauperis motion is denied. He

is reminded that he is obliged to pay the filing fee in full.


                                               ENTERED FOR THE COURT


                                               PER CURIAM




                                         -2-